OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN




Ltr.R. lL Bemley
County Auditor
iloidnney,Texas
Murr $irx




             *Please advise p8 88 to rlzethewt&b&e
        the proper procedure ioc h2m to foIlor ip
        tbis<rseeorwht~tNe&he shorildburebrongbt
        the prisoner dfsectly te UcginneJ and turned
        him over fa the 8hdPiftaadletthe she&?2
        then carry him t43Xlmeadlle and la that  case
        ftmt clal5 xxlleujpfrom Bkuamrwille to Bc-
        Hinaey. Thl6 is a question that ha8 aM6en a
Mr. 3. 12.Ueasley,trayI, 19.39,Page 2



        Sew times already and probably will arise
        more times before our jail Is oomplcted and
        we can move into it.n
         Article loa, Cede of Crininal Prcccdure, reads in
part as follows:
               *In each county where there has been
           cast at the preCeding Fresidential elec-
           tion three thousand (3000) votes or more,
           the sheriff and constable shall receive
           the followiugfees3
               aSection4. For rtrmovlngor ooovey-
         ingprlsoners, for eaohmile going and com-
         da& lxmludlng guarde snd all other neaew
         wry expenses,rhea fravellngby railroaa,
         feut eenfm (lo 1. When traveling othemlse
         than by rollx4! Sa, Marfsest teats (14 );
         protiaed that Where pore than one px4wner
         is 60 ooa~eyod or ramored at ~t.hftease the,
         inadd%tAonto the fours Snfi he &all&e
         allowed eight oonfe(a$'  p"per mile ior each
         addllAoaxil priaone%*

         We are lafotmedby fhe Comptreller~sOfYlae that
coll.inCountpoastatthe pmoedlngPreeideatia3 eleotlon
over thme thousaad (3000) mfea. Theretare, ArtAcUe x029,
wpra, wuldbe applicableto Collln County.
           Article hO31, Code of 4WimluelProoMure, reads as.
Solloret
                Wbem xaervleee hwe been rwUerfxd,by
           any peaoe offlaer other than the shetUT,
           ouch ae are e4nrmeratedIn the tw premed-
           lag et-f&lee, aueh oifioer shall reaeire
           the t3Bmefees therefor ae are allowed the
           sheriff. The t3amex&all be fared in the
           sherirt'ebill of co&s, and nofed therein
           PB woe+ due euah peace offloer; and lhen
           receivedby such sheriff, he shall pay
           the same to such pence oSSfoer.a
         Articles 217 and 233, Code of criminal Procedure
read 8s follossr         ..

                 *Article 217. In each 0888 e3itmier-
           ated in this chapter, the person making
           t&e arrest shall inantxliately
                                        take the per-
i&r.R. E..Beaeley, Hay 1, lQZ39~page 3


         son arrested before the magistrate who may
         have ordered the arrest, or bofOP2 the
         nearest nag%stratewhere the arrest was
         nadc without an order.
              *Article 23x   The officer, or person
         csecutlnga warrant of arrest, shall take
         the person whom he is directed to arrest
         forthwithbefore the magistrate who issued
         the warrant, or before the ms@trnte nrrmsii
         in the warrant.*
           You are respectfullyadvised that it is the opinion
of this department that when an arrest is made in the county
uhere &he offense is wmifted the aoaused muef be taken be-
Sore a maglsfratq an required by Artdales 217 or 230 of tibe.
.CodeOS cri~~inil  Procedure, and t&of fhe OtYloer iu entitled
 to be’ aoqmm~&e@ for rmoring    or amveqiag  primnerr, fW
ewh mile going aad umingb ludludiag guards aa ill other
nweseary eupenee, when travelSagby railroad, fam oenta
 00~)~ Kben traveling Othe~~me fhan by~~rallroad,    fourteen
 (x4$);  and where more than one prtsoner ia mo eonreyed or re-
~~oredrt the same flme, &I MdLtian to theto~goingho ehall
be allowed eight oenfe (a#) per mile for each addSt%onal
primmer.
         Trusting   that   the forerping   aaeuere yOUP lnqulry, ua
renala




AK-MR
APPRovEBt
.gL+./& 7z.A
ATTORIUEXORIt-      OF TEXAS'